Case: 15-11071   Date Filed: 08/28/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-11071
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:12-cr-20680-MGC-5



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

JONTH KENEDY OBREGON-SAAVEDRA,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 28, 2015)

Before HULL, WILSON, and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 15-11071     Date Filed: 08/28/2015   Page: 2 of 3


      Jonth Obregon Saavedra, a federal prisoner proceeding pro se, appeals from

the district court’s denial of his motion to reduce sentence, filed pursuant to 18

U.S.C. § 3582(c)(2). On appeal, Saavedra asserts that Amendment 782 to the

Sentencing Guidelines reduced his total offense level by two levels and that the

district court abused its discretion in denying him the reduction. However, because

Saavedra was responsible for more than 450 kilograms of cocaine—a fact that he

does not dispute—Amendment 782 would not lower his offense level.

Accordingly, the district court did not err in denying Saavedra’s motion for a

sentence reduction, and we affirm.

      “We review de novo a district court’s legal conclusions about the

[S]entencing [G]uidelines and the scope of its authority under 18 U.S.C.

§ 3582(c)(2).” See United States v. Liberse, 688 F.3d 1198, 1200 n.1 (11th Cir.

2012). A district court may modify a term of imprisonment that was based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission; however, a reduction must be “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2). The

applicable policy statements provide that “[a] reduction in the defendant’s term of

imprisonment . . . is not authorized under 18 U.S.C. § 3582(c)(2) if . . . [the]

amendment . . . does not have the effect of lowering the defendant’s applicable

guideline range.” U.S.S.G. § 1B1.10(a)(2)(B).


                                           2
               Case: 15-11071     Date Filed: 08/28/2015   Page: 3 of 3


      Under the Guidelines in effect at the time of Saavedra’s original sentencing,

a drug quantity of 150 kilograms or more of cocaine resulted in a base offense

level of 38. U.S.S.G. § 2D1.1(c)(1) (2012). As a result of Amendment 782, the

Guidelines now provide that a drug quantity of 450 kilograms or more of cocaine

results in a base offense level of 38. U.S.S.G. § 2D1.1(c)(1) (2014). However, at

no point has Saavedra disputed that he was responsible for at least 1,100 kilograms

of cocaine. Thus, even after Amendment 782 raised the threshold amount of

cocaine required for a base offense level of 38 (from 150 kilograms to 450

kilograms), Saavedra’s base offense level would still be 38 because he was

responsible for more than 450 kilograms of cocaine. Because Amendment 782 did

not lower Saavedra’s offense level, he was not entitled to relief under 18 U.S.C.

§ 3582. See id. § 1B1.10(a)(2)(B).

      Therefore, after consideration of the parties’ briefs, the record on appeal, and

the relevant law, we affirm the district court.

      AFFIRMED.




                                           3